Order entered January 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01063-CR

                              DOMINICK GARDNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-61255-K

                                             ORDER
       The reporter’s record has been filed in this appeal, but the clerk’s record is three months

overdue. Accordingly, this Court ORDERS Felicia Pitre, Dallas County District Clerk, to file

the clerk’s record in this appeal within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE